DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0215041, hereinafter “Kim”) and Klein et al. (US 2018/0330694, hereinafter “Klein”).
With respect to claim 1 (Original), Kim teaches a foldable electronic device comprising:
a foldable display (Kim: Fig. 1, display 151);

a second sensor circuit configured to detect holding of the foldable electronic device by a user (Kim: Paras. [0126], [0311] – [0313], electronic device 100 includes a touch sensor to identify the region on which the touch is maintained on the display when the display unit 151 changes display state);
display content through the display;
display the content in units of two pages through the display if it is detected that the foldable electronic device is folded at a specified angle by using the first sensor circuit (Kim: Paras. [0066] – [0068]; Fig. 3, if it is determined the display unit 151 is in the bent state the electronic device 100 displays content on each of the regions according to the video output characteristics set differently from each other for the regions (S140)); and
display, among the two pages displayed through the display, a first page with a first luminance and a second page with a second luminance, if it is detected that the foldable electronic device is held with one hand for a specified time by using the second sensor circuit (Kim: Paras. [0400] – [0403]; Fig. 56, determining relevancy based on a gripping state determined by the touch sensor and subsequently setting different video output characteristics for the respective regions of the display unit 151; Paras. [0190] – [0201]).
Kim fails to expressly disclose:

a memory electrically connected to the processor, wherein the memory stores instructions.
However, Klein teaches:
a processor electrically connected to the display, the first sensor circuit, and the second sensor circuit (Klein: Paras. [0042] – [0044], Figs, 2, 10, processing system 1004 electrically connected with input/output interfaces 1008); and
a memory electrically connected to the processor, wherein the memory stores instructions (Klein: Paras. [0148] – [0152]; Figs, 2, 10, computer-readable media 1006 electrically connected to the processing system 1004).
Therefore, it would be obvious to one of ordinary skill in the art to modify the foldable electronic device, as taught by Kim, to incorporate a camera, as taught by Klein, in order to detect whether the user is looking at a particular display device (Klein: Para. [0057]).

With respect to claim 2 (Original), the combination of Kim as modified by Klein teaches the foldable electronic device of claim 1, wherein the second luminance is lower than the first luminance (Kim: Para. [0190]).

With respect to claim 3 (Original), the combination of Kim as modified by Klein teaches the foldable electronic device of claim 1, further comprising a third sensor circuit configured to detect a rotation angle of the foldable electronic device (Kim: Para. 

With respect to claim 4 (Original), the combination of Kim as modified by Klein teaches the foldable electronic device of claim 3, wherein the instructions cause the processor to display previous two pages or next two pages of the two pages based on change in the rotation angle (Klein: Para. [0086]; Fig 4).

With respect to claim 5 (Original), the combination of Kim as modified by Klein teaches the foldable electronic device of claim 3, wherein the instructions cause the processor to:
recognize whether a folding axis of the foldable electronic device is oriented horizontally or vertically by using the third sensor circuit (Kim: Para. [0179]);
arrange the two pages in a right-left direction of the foldable electronic device if the folding axis is oriented vertically (Kim: Fig. 4(d)); and
arrange the two pages in an up-down direction of the foldable electronic device if the folding axis is oriented horizontally (Kim: Fig. 4(b)).

With respect to claim 6 (Original), the combination of Kim as modified by Klein teaches the foldable electronic device of claim 1, further comprising a camera, wherein the instructions cause the processor to:

determine the first page and the second page among the two pages based on the recognized gaze direction (Klein: Para. [0057]).

With respect to claim 7 (Original), the combination of Kim as modified by Klein teaches the foldable electronic device of claim 1, wherein the foldable display includes a touchscreen display, and
the instructions cause the processor to determine a function corresponding to a touch detected through the touchscreen display differently before detecting that the foldable electronic device is folded at the specified angle and after detecting that the foldable electronic device is folded at the specified angle (Kim: Para. [0226] – [0227]).

With respect to claim 8 (Original), the combination of Kim as modified by Klein teaches the foldable electronic device of claim 7, wherein the instructions cause the processor to enlarge at least a portion of the first page without enlarging the second page to display the enlarged portion, in response to a first touch operation on the first page, if it is detected that the foldable electronic device is folded at the specified angle (Kim: Fig. 34).

With respect to claim 9 (Original), the combination of Kim as modified by Klein teaches the foldable electronic device of claim 1, wherein the second sensor circuit includes at least one of a touch sensor coupled to the display or a proximity sensor or a 

With respect to claim 10 (Original), the combination of Kim as modified by Klein teaches the foldable electronic device of claim 1, wherein the instructions cause the processor to display the first page and the second page with the first luminance if it is recognized that the holding of the foldable electronic device is released by using the second sensor circuit (Kim: Paras. [0400] – [0403]; Fig. 56).

With respect to claim 11 (Original), the combination of Kim as modified by Klein teaches the foldable electronic device of claim 1, wherein the instructions cause the processor to display the content in units of one page through the display if it is detected that the foldable electronic device is unfolded to exceed the specified angle by using the first sensor circuit (Kim: Fig. 5).

 Method claims (12, 13, 14 & 15) are drawn to the method of using the corresponding apparatus claimed in claims (1, 2, 3 & 4).  Therefore, method claims (12, 13, 14 & 15) correspond to apparatus claims (1, 2, 3 & 4) and are rejected for the same reasons of obviousness as used above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.